Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of IO Device Species F and Cannula Species M, drawn to claims 1-15 and 19-22 in the reply filed on March 1, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 1-15 and 20 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0022312 to Tang et al. in view of U.S. Patent Pub. No. 2009/0204024 to Miller.
As to Claim 19, Tang discloses a terminable  device (10, Fig. 1) adapted to indicate penetration into tissue [0035-0038]. The device comprises a penetrator (16) for penetrating tissue, a cannula body (14), a resilient element (20) connected to the cannula body [0035] and configured to become plastically deformed and to cause a distance between the cannula body and the penetrator to become reduced in response to increased resistance provided by the tissue during initial penetration thereinto [0036, 0039], and a penetrator-independent proximal tissue penetration indicator (28) associated with the cannula body for positively indicating initial penetration into the proximal bone [0038], the PBPI comprising a visually indicative element (28) which is concealed when the distance between the cannula body and the penetrator is a first distance and which is exposed when the distance between the cannula body and the penetrator is a second distance that is changed relative to the first distance [0038].
As to Claim 21, Tang discloses a terminable intraosseous device wherein the penetrator and cannula body are prevented from being distally displaced when in a pre-penetration position [0035-0036].
As to Claims 19, 21, and 22, Tang discloses the claimed invention except for wherein the device is terminable intraosseous device adapted to penetrate bone and wherein the cannula body is related to a side-tubulation cannula.
Miller discloses a terminable intraosseous device (60, [0048]) wherein the device is terminable intraosseous device adapted to penetrate bone [0063, 0069-0072] and wherein the cannula body is related to a side-tubulation cannula (via 38, [0057-0058]) in order to allow for the device to penetrate bone with minimum trauma and increased stability [0070-0071].
Tang with the bone penetration and side-tubulation modification of Miller in order to allow for the device to penetrate bone with minimum trauma and increased stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775